Name: Commission Regulation (EEC) No 2423/89 of 4 August 1989 correcting Commission Regulation (EEC) No 2350/89, fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/275. 8 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2423/89 of 4 August 1989 correcting Commission Regulation (EEC) No 2350/89, fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular the first sentence of the fourth subparagraph of Article 1 6 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended bny Regulation (EEC) No 1806/89 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 August 1989 to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EEC) No 2350/89 0 ; Whereas a check has shown that the amounts in the Annex thereto do not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2350/89 under CN code 1102 10 00, ' 15,534' is replaced by '15,534'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1989 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 281,-1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6. 1989, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 222, 1 . 8 . 1989, p . 49 .